Exhibit 12 General Electric Capital Services, Inc. and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges and Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Six months ended June 30, 2009 (Unaudited) Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends (Dollars in millions) Earnings(a) $ (628) $ (628) Plus: Interest included in expense(b) 9,589 9,589 One-third of rental expense(c) 144 144 Adjusted “earnings”(d) $ 9,105 $ 9,105 Fixed charges: Interest included in expense(b) $ 9,589 $ 9,589 Interest capitalized 21 21 One-third of rental expense(c) 144 144 Total fixed charges $ 9,754 $ 9,754 Ratio of earnings to fixed charges 0.93 Preferred stock dividend requirements $ − Ratio of earnings before provision for income taxes to earnings from continuing operations (0.34 ) Preferred stock dividend factor on pre-tax basis − Fixed charges $ 9,754 Total fixed charges and preferred stock dividend requirements $ 9,754 Ratio of earnings to combined fixed charges and preferred stock dividends 0.93 (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense. (d) As of June 30, 2009, the amount of earnings needed to achieve a one-to-one ratio of earnings to fixed charges was $649 million.
